Citation Nr: 0712543	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-22 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bladder cancer, claimed 
as due to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to March 
1970.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

In a signed statement received by the RO in October 2006, and 
subsequently forwarded to the Board prior to the promulgation 
of a decision, the veteran indicated that he wished to 
withdraw his appeal with respect to the claim of service 
connection for bladder cancer as due to exposure to 
herbicides in service.


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal, the Board 
does not have jurisdiction to consider the claim and it must 
be dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In a statement signed by the appellant, and received at the 
RO in October 2006, the veteran indicated that he wished to 
withdraw his appeal as to the claim of entitlement to service 
connection for bladder cancer.  In statements dated in 
October 2006 and April 2007, the veteran's accredited 
representative reiterated that the veteran wished to withdraw 
his appeal.

The appellant's statement constitutes a written withdrawal of 
the substantive appeal with regard to the matter of 
entitlement to service connection for bladder cancer, claimed 
as due to exposure to herbicides.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review that issue, and it must be dismissed, 
without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 
C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal is dismissed.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


